5. Kenya (vote)
- Before the vote:
Mr President, since we formulated this resolution, some important changes have taken place in Kenya. Yesterday, the newly-elected Parliament - and according to all observers the elections to the Parliament were pretty honest - elected a new speaker. The speaker is from the opposition.
We view that as an encouraging sign, and I would therefore like to propose an oral amendment, in the form of a new paragraph reading as follows: 'Welcomes the fact that the newly-elected Parliament showed its independence by the election of Mr Kenneth Marende as its speaker, and underlines the decisive role to be played by that Parliament in restoring civil liberties in Kenya'.
(Parliament agreed to accept the oral amendment)